Exhibit 10.3 FIRST BANK OF GEORGIA BONUS AWARD AGREEMENT THIS BONUS AWARD AGREEMENT (this “Agreement”) is made and entered into as of June 23, 2014 (the “Effective Date”) by and between First Bank of Georgia, a Georgia state-chartered Bank ( “First Bank”), and Remer Y. Brinson, III (the “Executive”); WHEREAS, in connection with the transactions contemplated by that certain Agreement and Plan of Merger (the “Merger Agreement”) by and between State Bank Financial Corporation (“State Bank”) and Georgia-Carolina Bancshares, Inc. (the “Company”), First Bank has conditionally agreed to make a bonus payment (the “Bonus”) to the Executive as described herein. NOW, THEREFORE, in consideration of the mutual promises, agreements and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
